
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 698
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Ms. Chu (for herself,
			 Mr. Honda,
			 Mr. Faleomavaega,
			 Ms. Lee of California,
			 Mr. Clarke of Michigan,
			 Mr. Filner,
			 Mr. Sablan,
			 Ms. Hanabusa,
			 Mr. Becerra,
			 Ms. Richardson,
			 Mr. Scott of Virginia,
			 Ms. McCollum, and
			 Mr. Conyers) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the significance of the 30th
		  anniversary of Vincent Chin’s death.
	
	
		Whereas June 23, 2012, marks the 30th anniversary of the
			 death of Vincent Jen Chin;
		Whereas Chin, a United States citizen of Chinese descent,
			 lived in Michigan during an economic recession when factories were being closed
			 and workers were being laid off, leading some to blame Japanese imports for the
			 challenges facing the United States automobile industry;
		Whereas the economic challenges in Detroit resulted in
			 strong anti-Japanese sentiments, including acts of vandalism against Japanese
			 cars, threats against Japanese car owners, disparaging signs, and attempts to
			 burn the Japanese flag in protest;
		Whereas Chin, who was celebrating his upcoming wedding
			 with friends in the Detroit area, was chased down and beaten to death with a
			 baseball bat by two men who accused him of being responsible for the loss of
			 automobile manufacturing jobs in the United States;
		Whereas Chin’s killers were found guilty of manslaughter
			 and sentenced to three years of probation and a $3,000 fine, never serving a
			 day in jail for Chin’s murder;
		Whereas the tragedy of Chin’s death became a primary
			 catalyst for a unified, pan-ethnic Asian Pacific American movement and united
			 people from all communities to fight against hate; and
		Whereas the lessons of Chin’s death still hold critical
			 relevance today as we address the ongoing challenges of hate crimes, profiling,
			 xenophobia, and bullying: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the significance of the 30th anniversary of Vincent Chin’s death as
			 an important time to reflect on the dangers of xenophobia and
			 scapegoating.
		
